               Case 20-03278 Document 5
                                      3 Filed in TXSB on 07/14/20
                                                         07/13/20 Page 1 of 2



                                UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

                                                                 )
    In re:                                                       )
                                                                 )      Case No. 18-33815
    KOONTZ-WAGNER CUSTOM CONTROL
    HOLDINGS LLC,                                                )
                                                                 )      (Chapter 7)
                       Debtor.                                   )
                                                                 )
                                                                 )
    RODNEY D. TOW, CHAPTER 7                                     )
    TRUSTEE,                                                     )
                                                                 )
                       Plaintiff,                                )        Adversary No. 20-03278
                                                                 )
                       v.                                        )
                                                                 )
    RMS ENERGY CO., LLC
                                                                 )
                       Defendant.                                )


                             SUMMONS IN AN ADVERSARY PROCEEDING
   YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this
   summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except
   that the United States and its offices and agencies shall file a motion or answer to the complaint within 35 days.

                     Address of the clerk:
                         Clerk, U.S. Bankruptcy Court
                         Southern District of Texas
                         515 Rusk Avenue
                         Houston, TX 77002
   At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

             Name and Address of Plaintiff's Attorney:
                       R. J. Shannon
                       Barron & Newburger, P.C.
                       7320 N MoPac Expy
                       Greystone II Suite 400
                       Austin, TX 78731
   If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

   IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
   CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY
   DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

                                       ____________________ (Clerk of the Bankruptcy Court)

   Date: ___________                   By: ______________________________ (Deputy Clerk)
July 13, 2020
                                                                           s/ Joan Davenport
         Case 20-03278 Document 5
                                3 Filed in TXSB on 07/14/20
                                                   07/13/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

I, R.J. Shannon
   _______________________, certify that service of this summons and a copy of the complaint
           July 14, 2020
was made _______________________ by:

   x Mail service: Regular, first class United States mail, postage fully pre-paid, addressed
   o
     to: Texas Secretary of State, Northwest Registered Agent, LLC,
         5900 Balcones Drive STE 100, Austin, TX 78731
   o Personal Service: By leaving the process with the defendant or with an officer or agent
     of defendant at:


   o Residence Service: By leaving the process with the following adult at:

   o Certified Mail Service on an Insured Depository Institution: By sending the process by
     certified mail addressed to the following officer of the defendant at:


   o Publication: The defendant was served as follows: [Describe briefly]

   o State Law: The defendant was served pursuant to the laws of the State __________, as
     of follows: [Describe briefly]
    If service was made by personal service, by residence service, or pursuant to state law, I
further certify that I am, and at all times during the service of process was, not less than 18
years of age and not a party to the matter concerning which service of process was made.
   Under penalty of perjury, I declare that the foregoing is true and correct.
      7/14/20
Date: _______                                 Respectfully submitted,

                                              BARRON & NEWBURGER, P.C.

                                              /s/R. J. Shannon                             .
                                              R. J. Shannon (TBA No. 24108062)
                                              7320 N MoPac Expy
                                              Greystone II Suite 400
                                              Austin, TX 78731
                                              Telephone: (512) 476-9253
                                              Facsimile: (512) 279-0310
                                              Email: rshannon@bn-lawyers.com

                                              Special Counsel for Rodney D. Tow, Chapter 7
                                              Trustee for Koontz-Wagner Custom Control
                                              Holdings LLC




                                                 2
